TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00082-CV



                Pate-Chen Investment, LLC and Dar-Sheng Chen, Appellants

                                                  v.

                                     Randy Patton, Appellee



     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. C2006-0778B, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants have informed the Court that they no longer wish to pursue this appeal

because the parties have “settled their dispute in its entirety.” Pursuant to Texas Rules of Appellate

Procedure 42.1 and 43.2(e), the parties have filed an agreed motion requesting the Court to vacate

the trial court’s judgment, dismiss the appeal, and order the release of appellants’ supersedeas bond.

See Tex. R. App. P. 42.1(a), 43.2(e); Young Materials Corp. v. Smith, 4 S.W.3d 84, 84-85

(Tex. App.—Waco 1999, no pet.) (appellate court may vacate trial court judgment and dismiss

appeal upon parties’ motion); American Habilitation Servs., Inc. v. Peterson, No. 01-07-00791-CV,

2008 Tex. App. LEXIS 1800, at *1 (Tex. App.—Houston [1st Dist.] 2008, no pet.) (appellate court

may authorize release of supersedeas bond upon dismissal of appeal). We grant the parties’ motion

and hereby vacate the trial court’s judgment, release the pending supersedeas bond to Kurt H. Kuhn,

counsel for the appellants, and dismiss the appeal. Tex. R. App. P. 42.1(a), 43.2(e).
                                          __________________________________________

                                          Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Vacated and Cause Dismissed on Joint Motion

Filed: August 28, 2008




                                                2